DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pietz et al. (US 6325481).

    PNG
    media_image1.png
    347
    475
    media_image1.png
    Greyscale

	With respect to claim 1, fig. 2 of Pietz (US 6325481) discloses a device comprising: a controller (fig. 2) that includes a variable voltage output (176) coupled to a sensor (112) wherein the controller (fig. 2) provides a voltage segment (at 158) to the sensor (112) based on a signal (158) of the sensor (112) received at the controller, wherein the controller is configured to increase the voltage to the sensor in an instance in which the signal is determined by the controller to be below the first threshold (TSET less than voltage at node 158), wherein the controller is configured to decrease the voltage to the sensor when the signal is determined by the controller to be above the second threshold (TSET equal to or greater than voltage at node 158), and wherein the first threshold does not overlap with the second threshold (greater than or equal to a value is exclusive from less than a value). 
	With respect to claim 3, fig. 2 of Pietz (US 6325481) discloses the device of claim 1, wherein the variable voltage output (176) comprises a filter circuit (150).  
 	With respect to claim 4, fig. 2 of Pietz (US 6325481) discloses the device of claim 3, wherein the variable voltage output (176) comprises a pulse width modulation (PWM 162) output coupled to the filter circuit (150).  
	With respect to claim 8, fig. 2 of Pietz (US 6325481) discloses the device of claim 1, comprising an embedded resistor (156) coupled between the variable voltage output (Vout) and the sensor (112).  
	With respect to claim 17, fig. 2 of Pietz (US 6325481) discloses a method for a dynamic temperature sensor (112), comprising: providing, by a controller (102), a voltage (176) to a sensor (112) coupled to the controller; receiving, at the controller, a signal (158) from the sensor; determining, at the controller, when the signal is below a first threshold (160); increasing, by the controller, the voltage to the sensor when the signal is below the first threshold; determining, at the controller, when the signal is above a second threshold (160) ; and decreasing , by the controller, the voltage to the sensor when the signal is above the second threshold.  
	With respect to claim 18, fig. 2 of Pietz (US 6325481) discloses the method of claim 17, comprising: determining, by the controller (102), when the signal is less than the first threshold (160) and the voltage is at a maximum voltage; and generating, by the controller, a sensor result at the maximum voltage.  

Claim(s) 1, 7-8, 11 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (US 20150219503).

    PNG
    media_image2.png
    396
    408
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    387
    405
    media_image3.png
    Greyscale

 	With respect to claim 1, figs. 5 and 6 of Yoshida discloses a device comprising: a controller ( 20) that includes a variable voltage output (Vout, fig. 5 at low voltage, fig.6 at high voltage) coupled to a sensor (TH) wherein the controller ( 20) provides a voltage segment (25) to the sensor (TH) based on a signal (P8) of the sensor (TH) received at the controller, wherein the controller is configured to increase the voltage to the sensor in an instance in which the signal is determined by the controller to be below the first threshold ( signal 25 compared with current vref)), wherein the controller is configured to decrease the voltage to the sensor when the signal is determined by the controller to be above the second threshold (25 companred with current vref), and wherein the first threshold does not overlap with the second threshold (inherent in the function of the comparator. )
  
 	With respect to claim 7, fig.5 and 6 of Yoshida discloses the device of claim 1, wherein the sensor (TH) is a negative temperature coefficient (NTC) thermistor (see [0022]).  
	With respect to claim 8, fig.5 and 6 of Yoshida discloses the device of claim 1, comprising an embedded resistor (Rc1 and Rc2) coupled between the variable voltage output (Vout) and the sensor (TH).  
	With respect to claim 11, fig.5 and 6 of Yoshida discloses a system for a temperature sensor (TH), comprising: a negative temperature coefficient (NTC) sensor (TH) coupled to a variable voltage output (Vout) of a controller (20) and coupled to a signal input of the controller (P8), wherein the controller provides a voltage from a voltage segment (25) to the NTC sensor based on a signal received at the signal input, wherein the controller alters the voltage from voltage segment when the signal is at least one of lower than a first threshold (25 compared with current vref) and higher than a second threshold (25 compared with current vref), and wherein the first threshold does not overlap with the second threshold. 
	With respect to claim 16, fig.5 and 6 of Yoshida disclose the system of claim 15, wherein the controller utilizes the second threshold (high temperature range see [0061]). to determine a system failure (unable to detect temperature accurately).  
	With respect to claim 17, fig.5 and 6 of Yoshida disclose a method for a dynamic temperature sensor (TH), comprising: providing, by a controller (20), a voltage (Vout) to a sensor (TH) coupled to the controller; receiving, at the controller, a signal (P8) from the sensor; determining, at the controller, when the signal is below a first threshold (low temperature range); increasing, by the controller, the voltage to the sensor when the signal is below the first threshold; determining, at the controller, when the signal is above a second threshold (high temperature range) ; and decreasing (see [0062]), by the controller, the voltage to the sensor when the signal is above the second threshold, wherein the first threshold does not overlap with the second threshold.  
	With respect to claim 18, fig.5 and 6 of Yoshida disclose the method of claim 17, comprising: determining, by the controller (20), when the signal is less than the first threshold (low temperature range) and the voltage is at a maximum voltage (see [0064]); and generating, by the controller, a sensor result at the maximum voltage (1.75V for example).  
	With respect to claim 19, fig.5 and 6 of Yoshida disclose the method of claim 17, comprising: determining, by the controller (20), when the signal is greater than the second threshold (high voltage range) and the voltage is at a minimum voltage (see [0065]); and generating, by the controller, a sensor fault (unable to detect temperature accurately) based on the determination.  
	With respect to claim 20, fig.5 and 6 of Yoshida disclose the method of claim 17, comprising generating, by the controller (20), a sensor result when the signal is greater than the first threshold and lower than the second threshold (see [0061]).   

Claim(s) 1, 3-4, 7-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nein et al. (US 20120164258). 


    PNG
    media_image4.png
    320
    395
    media_image4.png
    Greyscale


  	With respect to claim 1, fig. 6 of Nien et al. (US 20120164258) discloses a device comprising: a controller (34, 32, M1 and M2) that includes a variable voltage output (Vo) coupled to a sensor (22) wherein the controller (34, 32, M1 and M2) provides a voltage segment (L and RDC) to the sensor (22) based on a signal of the sensor (Vcomp2) received at the controller  (34, 32, M1 and M2), wherein the controller is configured to increase the voltage to the sensor in an instance in which the signal is determined by the controller to be below the first threshold (based on comparator), wherein the controller is configured to decrease the voltage to the sensor when the signal is determined by the controller to be above the second threshold (based on comparator), and wherein the first threshold does not overlap with the second threshold. 
	With respect to claim 3, fig. 6 of Nien disclose the device of claim 1, wherein the variable voltage output (Vo) comprises a filter circuit (Co).  
 	With respect to claim 4, fig. 6 of Nien discloses the device of claim 3, wherein the variable voltage output (Vo) comprises a pulse width modulation (PWM) output coupled (via driver and the M1 or M2) to the filter circuit (Co).  
	With respect to claim 7, fig. 6 of Nien discloses the device of claim 1, wherein the sensor (22) is a negative temperature coefficient (NTC) thermistor (22 has RNTC which is a thermistor).  
 	With respect to claim 8, fig. 6 of Nien discloses the device of claim 1, comprising an embedded resistor (RDC) coupled between the variable voltage output (Vo) and the sensor (22).  
	With respect to claim 11, fig. 6 on Nien discloses a system for a temperature sensor (22), comprising: a negative temperature coefficient (NTC) sensor (RNTC) coupled to a variable voltage output (Vo) of a controller (34, 32, M1 and M2) and coupled to a signal input of the controller, wherein the controller provides a voltage from a voltage segment to the NTC sensor based on a signal received at the signal input, wherein the controller alters the voltage from voltage segment when the signal is at least one of lower than a first threshold and higher than a second threshold, and wherein the first threshold does not overlap with the second threshold.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida.
 	With respect to claim 12, Yoshida teaches the system of claim 11, wherein a resistor (Rc1 and Rc2) is embedded between the NTC sensor (TH) and the variable voltage output (Vout) of the controller (20) but fails to disclose wherein the resistor is 5 kiloohm.
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to the variable resistor of Yoshida to produce a resistor having 5k resistance for the purpose of modulating the variable voltage output.

Claims 2, 6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Durant (US 20050210896).
  	With respect to claim 2, fig. 5 and 6 of Yoshida disclose the device of claim 1, but fails to disclose  wherein the variable voltage output comprises a digital to analog output.  
 	

    PNG
    media_image5.png
    398
    450
    media_image5.png
    Greyscale

   	Fig. 1 of Durant teaches a microcontroller 18 similar to controller (20) of Yoshida having components  such as ADC, DAC and general input output ports, and PWM (see [0019]). 
 	It would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching of Durant in the controller of Yoshida such that an Analog to digital controller, a digital to analog controller and general input output ports for the purpose of transmitting and receiving digital and analog signals. 
	With respect to claim 6, the combination above produces the device of claim 1, wherein the sensor (TH) is coupled to an analog to digital converter (ADC in controller per [0019]) of the controller (20).  


	With respect to claim 13, the combination above produces the system of claim 11, wherein the signal input is an analog to digital converter (ADC taught in Durant) to receive the signal input from the NTC sensor (TH).  
 	With respect to claim 14, the combination above produces the system of claim 13, wherein the ADC (ADC taught in Durant) receives the signal as a voltage from the NTC sensor (TH).  

Claim  5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nein (US 20120164258)  in view of Durant (US 20050210896).

	With respect to claim 5, Nein discloses the device of claim 3, wherein the variable voltage output (Vo) comprises filter circuit (26) but  fails to disclose a general purpose input/output port (GPIO). 
	  Fig. 1 of Durant teaches a microcontroller 18 having components  such as ADC, DAC and general input output ports, and PWM (see [0019]). 
 	It would be obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching of Durant in the controller of Nein such that an Analog to digital controller, a digital to analog controller and general input output ports for the purpose of transmitting and receiving digital and analog signals. 
Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive..
 	With respect to Applicant’s argument that the TSET voltage is a single voltage setting that does not disclose wherein the first threshold does not overlap with the second threshold, the Examiner disagrees.  The first threshold is less than a threshold value, the second threshold is equal to or greater than a threshold value.  As such they are two different threshold values that do not overlap.

	With respect to applicant’s argument Yoshida merely discloses a constant and overlapping range and does not disclose a threshold at all, the Examiner disagrees.  The threshold is inherent with the functioning of the comparator.  Based on a threshold voltage the comparator compares (the voltage at 25 with the voltage at vref).  If the threshold 25 is above Vref the voltage is capable of supplying a voltage to the sensor, if the threshold 25 is below Vref the voltage is capable of supplying a voltage to the sensor.  The above threshold and below threshold voltages do not overlap. 
	With respect to applicant’s argument concerning Nien, Nien also teaches thresholds that are inherent in the operation of the comparator.  The threshold voltages of the comparator do not overlap as well. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849